Exhibit 10.1

FIFTH THIRD BANCORP

EXECUTIVE CHANGE IN CONTROL SEVERANCE PLAN

Effective January 1, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE 1

   INTRODUCTION      1   

ARTICLE 2

   DEFINITIONS      1      

2.1         Base Annual Salary

     1      

2.2         Benefit Continuation Period

     1      

2.3         Board

     1      

2.4         Cause

     1      

2.5         Change in Control

     2      

2.6         Classification

     2       2.7         Code      2       2.8         Committee      3      
2.9         Company      3       2.10       Competitive Activity      3      
2.11       “Disability” or “Disabled      3       2.12       Effective Date     
3       2.13       Employee Benefits      3       2.14       ERISA      3      
2.15       Exchange Act      3       2.16       Good Reason      4       2.17
      Incentive Compensation Plan      4       2.18       Long-Term Award      4
      2.19       Notice of Termination      4       2.20       Plan      5      
2.21       Participant      5       2.22       Potential Change in Control     
5       2.23       Release      5       2.24       Separation from Service     
5       2.25       Severance Benefits      5       2.26       Stock and
Incentive Plans      5       2.27       Subsidiary      6       2.28
      Variable Compensation Amount      6       2.29       Variable Compensation
Plan      6   

ARTICLE 3

   PARTICIPATION      6       3.1         Participation      6      

3.2         Revocation of Participation

     6      

3.3         Termination of Participation

     7   

ARTICLE 4

   SEVERANCE BENEFITS UPON TERMINATION OF EMPLOYMENT      7      

4.1         Eligibility for Benefits

     7      

4.2         Determination of Severance Benefits

     8      

4.3         Manner of Payment; Other Benefits

     8   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page     

4.4         Limitations on Payments under Certain Circumstances

     10   

ARTICLE 5

   LIMITATIONS/RELEASE/RESTRICTIVE COVENANTS      12      

5.1         Restrictive Covenant Agreement

     12       5.2         Taxes      12      

5.3         No Increase in Other Benefits; No Other Severance Pay

     12   

ARTICLE 6

   SOURCE OF BENEFITS      12   

ARTICLE 7

   CLAIMS      12      

7.1         Claims Procedure

     12      

7.2         No Estoppel of Plan

     13      

7.3         Enforcement Costs; Interest

     14      

7.4         Acknowledgment

     14   

ARTICLE 8

   ADMINISTRATION      15      

8.1         Administration

     15      

8.2         Discretionary Authority

     15      

8.3         Delegation

     15      

8.4         Service as Fiduciary

     15   

ARTICLE 9

   INDEMNIFICATION      16      

9.1         Participant Indemnification

     16      

9.2         Indemnification

     16   

ARTICLE 10

   AMENDMENT OR TERMINATION      16      

10.1       Amendment or Termination

     16      

10.2       Compliance with Laws

     17   

ARTICLE 11

   CONSTRUCTION      18      

11.1       General

     18      

11.2       Code Section 409A

     18   

ARTICLE 12

   MISCELLANEOUS      19      

12.1       Nonvested Benefits

     19      

12.2       Plan Not an Employment Contract

     19      

12.3       Arrangements Not Exclusive

     20      

12.4       Successors; Binding Plan

     20      

12.5       Notice

     20      

12.6       Validity

     21      

12.7       Governing Law

     21   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page   ANNEX A    NON-COMPETITION AGREEMENT AND GENERAL RELEASE OF ALL
CLAIMS      1   

 

iii



--------------------------------------------------------------------------------

ARTICLE 1

INTRODUCTION

Fifth Third Bancorp (the “Company”) hereby adopts this Fifth Third Bancorp
Executive Change in Control Severance Plan (the “Plan”), effective as of
January 1, 2015. The purpose of the Plan is to provide eligible employees with
severance benefits in the event the employee’s employment is terminated under
circumstances as further set forth herein. The Plan is an unfunded welfare
benefit plan for purposes of ERISA and a severance plan within the meaning of
United States Department of Labor Regulation Section 2510.3-2(b). This Plan
supersedes all prior Company policies, programs and agreements with respect to
severance or separation pay for Participants whose employment is terminated on
or after the Effective Date under circumstances as further set forth herein.

ARTICLE 2

DEFINITIONS

When the following terms are used in this Plan with an initial capital letter,
they shall have the meanings set forth opposite those terms in this Article 2.

2.1 “Base Annual Salary” means the greater of (1) the highest annual rate of
base salary in effect for a Participant during the twelve (12) month period
immediately prior to a Change in Control, or (2) the annual rate of base salary
in effect at the time Notice of Termination is given (or on the date employment
is terminated if no Notice of Termination is required).

2.2 “Benefit Continuation Period” has the meaning provided in
Section 4.3(b)(ii).

2.3 “Board” means the Board of Directors of Fifth Third Bancorp.

2.4 “Cause” means any of the following:

(a) The Participant shall have committed a felony or an intentional act of gross
misconduct, moral turpitude, fraud, embezzlement or theft;

(b) The Company or any Subsidiary shall have been ordered or directed by any
federal or state regulatory agency with jurisdiction to terminate or suspend the
Participant’s employment, and such order or directive has not been vacated or
reversed upon appeal; or

(c) After being notified in writing by the Company to cease any particular
Competitive Activity (as defined herein), the Participant shall have continued
such Competitive Activity and the Company shall have determined that such act is
materially harmful to the Company.

For purposes of this Plan, no act or failure to act on the part of the
Participant shall be deemed “intentional” if it was due primarily to an error in
judgment or negligence, but shall be deemed “intentional” only if done or
omitted to be done by the Participant not in good faith and without

 

1



--------------------------------------------------------------------------------

reasonable belief that the Participant’s action or omission was in the best
interests of the Company. Notwithstanding the foregoing, the Participant shall
not be deemed to have been terminated for “Cause” under this Plan unless and
until there shall have been delivered to the Participant a copy of a resolution
duly adopted by the affirmative vote of not less than three-quarters of the
Committee at a meeting called and held for such purposes, after reasonable
notice to the Participant and an opportunity for the Participant, together with
the Participant’s counsel (if the Participant chooses to have counsel present at
such meeting), to be heard before the Committee, finding that, in the good-faith
opinion of the Committee, the Participant had committed an act constituting
“Cause” as defined in this Plan and specifying the particulars of the act
constituting “Cause” in detail. Nothing in this Plan will limit the right of the
Participant or the Participant’s beneficiaries to contest the validity or
propriety of any such determination.

2.5 “Change in Control” shall be deemed to have occurred if the conditions set
forth in any one of the following paragraphs shall have been satisfied:

(a) any person (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act) (other than a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or a corporation owned directly or
indirectly by the common shareholders of the Company in substantially the same
proportions as their ownership of stock of the Company), is or becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing thirty percent (30%) or more of the combined voting power of the
Company’s then-outstanding securities; or

(b) during any period of twelve (12) consecutive months (not including any
period prior to the Effective Date), individuals who at the beginning of such
period constitute the Board and any new director, whose election by the Board or
nomination for election by the Company’s shareholders, was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof; or

(c) the consummation of (1) the sale or disposition of all or substantially all
the Company’s assets; or (2) a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation that would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity), at least fifty percent (50%) of
the combined voting power of the voting securities of the Company (or such
surviving entity) outstanding immediately after such merger or consolidation; or

(d) the shareholders of the Company approve a plan of complete liquidation of
the Company.

2.6 “Classification” means a Participant’s Classification (Tier 1, Tier 2 or
Tier 3) for purposes of determining the amount or duration of Severance Benefits
described in Article 4. The Participant’s Classification shall be determined in
accordance with Section 3.1.

2.7 “Code” means the Internal Revenue Code of 1986, as amended.

 

2



--------------------------------------------------------------------------------

2.8 “Committee” means the Human Capital and Compensation Committee of the Board.

2.9 “Company” means Fifth Third Bancorp, an Ohio corporation, and, where the
context requires, its Subsidiaries (individually and collectively), and any
successor thereto.

2.10 “Competitive Activity” means the Participant’s participation, without the
written consent of an officer of the Company, in the management of any business
enterprise if such enterprise engages in substantial and direct competition with
the Company and such enterprise’s revenues derived from any product or service
competitive with any product or service of the Company amounted to ten percent
(10%) or more of such enterprise’s revenues for its most recently completed
fiscal year and if the Company’s revenues for such product or service amounted
to ten percent (10%) of the Company’s revenues for its most recently completed
fiscal year. “Competitive Activity” will not include (i) the mere ownership of
securities in any such enterprise and the exercise of rights appurtenant thereto
and (ii) participation in the management of any such enterprise other than in
connection with the competitive operations of such enterprise.

2.11 “Disability” or “Disabled” means that, as a result of the Participant’s
incapacity due to physical or mental illness, the Participant shall be eligible
for the receipt of benefits under the Company’s long-term disability plan.

2.12 “Effective Date” means the effective date of this Plan, which is January 1,
2015. The Plan was approved by the Committee on November 18, 2014.

2.13 “Employee Benefits” means the perquisites, benefits and service credit for
benefits as provided under any and all employee retirement income and welfare
benefit policies, plans, programs or arrangements in which the Participant is
entitled to participate, including without limitation any stock option, stock
purchase, restricted stock, stock appreciation, interim awards, and accrued and
unpaid bonuses under the Variable Compensation Plan, accrued and unpaid
performance units under the Incentive Compensation Plan, other awards under
Stock and Incentive Plans, savings, pension, supplemental Participant
retirement, or other retirement income or welfare benefit, deferred
compensation, incentive compensation, group or other life, health,
medical/hospital or other insurance (whether funded by actual insurance or
self-insured by the Company), disability, salary continuation, expense
reimbursement, and other employee benefit policies, plans, programs or
arrangements that may now exist or any equivalent successor policies, plans,
programs or arrangements that may be adopted hereafter, providing perquisites,
benefits and service credit for benefits at least as great in a monetary
equivalent as are payable thereunder prior to a Change in Control.

2.14 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

2.15 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

3



--------------------------------------------------------------------------------

2.16 “Good Reason” means the occurrence of any one or more of the following
without the Participant’s written consent:

(a) a material diminution in the Participant’s authority, duties or
responsibilities;

(b) a material diminution in the authority, duties or responsibilities of the
supervisor to whom the Participant is required to report, including a
requirement that the Participant report to a corporate officer or employee
instead of reporting directly to the Board;

(c) a material diminution in the budget over which the Participant retains
authority;

(d) a material diminution by the Company in the Participant’s base compensation
(as that term is used in Treasury Regulations under section 409A of the Code) as
of the day immediately prior to a Change in Control of the Company and/or the
Participant’s annual bonus potential or Long-Term Award potential that existed
immediately prior to such Change in Control under the Company’s Variable
Compensation Plan, Incentive Compensation Plan, and/or any successor plans;

(e) a demand by the Company that the Participant make a material relocation in
the geographic area from the location in which the Participant is then currently
based; or

(f) any other action or inaction that constitutes a material breach by the
Company of any agreement under which the Participant provides services.

The existence of Good Reason shall not be affected by the Participant’s
incapacity due to physical or mental illness. The Participant’s continued
employment shall not constitute a waiver of the Participant’s rights with
respect to any circumstance constituting Good Reason under this Plan. The
Participant must give notice to the Company within ninety (90) days of the
initial existence of the condition, and the Company shall have thirty (30) days
upon receipt of such notice to remedy the condition so as to eliminate “Good
Reason.”

2.17 “Incentive Compensation Plan” means the Company’s 2014 Incentive
Compensation Plan approved and accepted by the Company’s shareholders in 2014,
as well as any successor or predecessor plan.

2.18 “Long-Term Award” means the total amount paid or payable to the Participant
pursuant to performance shares or similar awards made to participants under the
provisions of the Incentive Compensation Plan and any similar provisions under a
successor plan.

2.19 “Notice of Termination” means a written notice indicating the specific
termination provision in this Plan relied upon and setting forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
employment under the provision so indicated.

 

4



--------------------------------------------------------------------------------

2.20 “Plan” means this Fifth Third Bancorp Executive Change in Control Severance
Plan as set forth in this document, all amendments to this document, and any
related exhibits and attachments.

2.21 “Participant” means an executive or other officer of the Company or a
Subsidiary designated as a Participant in the Plan pursuant to Article 3 hereof.

2.22 “Potential Change in Control” means the occurrence of any of the following:
(a) the Board or a committee thereof undertakes consideration of any action the
taking of which would lead to a Change in Control as defined herein, (b) the
Company enters into any agreement or understanding with a person or entity that
would lead to a Change in Control, or (c) the shareholders of the Company
approve a transaction described in the definition of Change in Control contained
herein.

2.23 “Release” shall mean a general release that releases, waives, remises and
forever discharges the Company from any and all claims that the Participant has
against the Company, including any claims arising under state or federal
statute, including all state and federal employment discrimination laws
including, but not limited to, Ohio Revised Code Chapter 4112 and Title VII of
the Civil Rights Act of 1964; the Age Discrimination in Employment Act; the
Employee Retirement Income Security Act; and any applicable state, local, or
common laws of similar intent, without exception. For purposes of the Release,
the “Company” includes the Company as it is defined in this Plan and as further
defined to include all of the Company’s past, present and future assigns,
successors, affiliates, parent and subsidiary organizations and divisions and
officers, directors, shareholders, employees, and agents of the same, as well as
their heirs, executors, administrators, successors, assigns and other personal
representatives, individually and in their respective corporate and personal
capacities.

2.24 “Separation from Service” or “termination of employment” or words of
similar import mean termination of employment with the Company and all related
employers under section 414(b) or (c) of the Code. Whether a termination of
employment has occurred shall be determined based on whether the facts and
circumstances indicate that the Participant and the Company reasonably
anticipate that no further services would be performed after a certain date or
that the level of bona fide services would permanently decrease to no more than
twenty percent (20%) of the average level of bona fide services performed over
the immediately preceding thirty-six (36) month period (or the full period of
employment if the Participant has been employed fewer than thirty-six
(36) months). A Participant is not treated as having terminated employment while
he/she is on military leave, sick leave or other bona fide leave of absence if
the period of such leave does not exceed six (6) months, or if longer, so long
as the individual retains a right to reemployment under an applicable statute or
by contract. The determination of whether a Separation from Service has occurred
shall be based on applicable regulations and other applicable legal authority
under section 409A of the Code.

2.25 “Severance Benefits” means the benefits described in Article 4 of this
Plan.

2.26 “Stock and Incentive Plans” means the Company’s Incentive Compensation Plan
and any other stock or incentive compensation plans that the Company may have
adopted or may adopt from time to time.

 

5



--------------------------------------------------------------------------------

2.27 “Subsidiary” means any company, bank or other entity, a majority of the
voting control of which is directly or indirectly owned or controlled at the
time by Fifth Third Bancorp. “Subsidiaries” means more than one Subsidiary.

2.28 “Variable Compensation Amount” applicable to a Participant means (a) to the
extent that a specific target bonus amount has been established for the
Participant under the Variable Compensation Plan for the fiscal year in which
the Change in Control occurs, the amount of such target bonus or (b) in the
absence of such specific target bonus, an amount equal to the percentage of Base
Annual Salary applicable to the Participant set forth in the table below:

 

CLASSIFICATION

   PERCENTAGE OF BASE
ANNUAL SALARY

Tier 1 - CEO

Tier 1 - COO

Tier 1 - Other Executives

   150%


125%

100%

Tier 2

   100%

Tier 3

   80%

2.29 “Variable Compensation Plan” means the Variable Compensation Plan of the
Company, authorized under the Incentive Compensation Plan and that provides for
awards in the form of annual cash bonuses and any successor plan.

ARTICLE 3

PARTICIPATION

3.1 Participation. Only those executives or other officers of the Company or a
Subsidiary as the Committee may designate, from time to time, may become
Participants in the Plan. At the time the Committee designates an individual as
eligible to become a Participant, the Committee shall also designate the
individual’s Classification for purposes of the determination of Severance
Benefits under Article 4. The individual shall be notified in writing of
eligibility to participate in the Plan and shall become a Participant upon his
or her written acceptance thereof. The Committee may delegate to the Company’s
Chief Executive Officer, Chief Human Resource Officer and/or other officers its
authority under this Article 3; provided that the Committee may not delegate the
exercise of discretion with respect to the participation or Classification of
any individual who, at the time of such action, is an officer subject to the
reporting requirements of Section 16(a) of the Securities Exchange Act of 1934.

3.2 Revocation of Participation. The Committee in its absolute discretion may
revoke a Participant’s participation in the Plan at any time by written notice
to such Participant and, subject to the written consent of the Participant that
may be required under Section 10.1, the Participant’s last day of participation
in the Plan due to such revocation shall be the first December 31 that is at
least thirty (30) days after the date written notice of such revocation is made;
provided, however, that such revocation shall not take effect if a Change in
Control shall occur prior to such December 31.

 

6



--------------------------------------------------------------------------------

3.3 Termination of Participation. An individual’s status as a Participant shall
terminate and the Participant shall cease eligibility for benefits under the
Plan on the earliest to occur of the following events:

(a) except as provided in Section 4.1, the date, prior to a Change in Control,
on which the Participant has a Separation from Service with the Company for any
reason;

(b) the date after a Change in Control on which the Participant has a Separation
from Service due to termination for Cause, voluntary termination other than for
Good Reason, death or termination due to Disability;

(c) the effective date of the Committee’s revocation of the Participant’s right
to participate in the Plan pursuant to Section 3.2 above; or

(d) subject to the written consent of the Participant that may be required under
Section 10.1, the date on which the Plan terminates or the effective date of a
Plan amendment that excludes the individual from eligibility.

ARTICLE 4

SEVERANCE BENEFITS UPON TERMINATION OF EMPLOYMENT

4.1 Eligibility for Benefits. The Company or its successor shall pay or provide,
or cause a Subsidiary to pay or provide, to the Participant the Severance
Benefits if the Participant has a Separation from Service and the Participant’s
employment is terminated either:

(a) by the Company (1) at any time within twenty-four (24) months after a Change
in Control of the Company, or (2) at any time prior to a Change in Control and
such termination of employment (A) was at the request of a third party who had
indicated an intention to take or had taken steps reasonably calculated to
effect a Change in Control, or (B) otherwise arose in connection with or in
anticipation of a Change in Control, and (C) a Change in Control does occur
involving such third party (or a party competing with such third party to
effectuate a Change in Control), in either case unless the termination by the
Company is on account of the Participant’s death or Disability or for Cause,
provided that, in the case of a termination on account of the Participant’s
Disability or for Cause, the Company shall give Notice of Termination to the
Participant with respect thereto; or

(b) by the Participant for Good Reason (1) at any time within twenty-four
(24) months after a Change in Control of the Company or (2) at any time prior to
a Change in Control if the circumstance or event that constitutes Good Reason
(A) occurred at the request of a third party who had indicated an intention to
take or had taken steps reasonably calculated to effect a Change in Control, or
(B) otherwise arose in connection with or in anticipation of a Change in
Control, and (C) a Change in Control does occur involving such third party (or a
party competing with such third party to effectuate a Change in Control) and, in
any such case, provided that the Participant shall give Notice of Termination to
the Company with respect thereto.

 

7



--------------------------------------------------------------------------------

For purposes of clarity, with respect to this Section 4.1, a Participant who is
collecting Disability benefits will not be eligible for benefits under this
Plan. A Participant who is no longer Disabled will be eligible for benefits
under this Plan if, in the period extending from twelve (12) months before the
Change in Control to twenty-four (24) months after the Change in Control, either
of the following occurs: (1) the Participant attempts to return to his or her
position, and no such position is available, or (2) the Participant returns to
employment and is subsequently terminated pursuant to Section 4.1(a) or
Section 4.1(b) above.

4.2 Determination of Severance Benefits. The Participant, if eligible under
Section 4.1, shall receive the following Severance Benefits (in addition to any
accrued compensation or any interim award that the Company owes to the
Participant under the Variable Compensation Plan (or any similar provisions in a
successor to the Variable Compensation Plan), or any other Employee Benefits
that the Participant was otherwise entitled to) in a cash payment equal to the
amount determined based upon the Participant’s Classification set forth in the
table below:

 

CLASSIFICATION

  

                SEVERANCE BENEFITS                

Tier 1   

2.99x Base Annual Salary, plus

2.99x Variable Compensation Amount

Tier 2   

2.00x Base Annual Salary, plus

2.00x Variable Compensation Amount

Tier 3   

1.00x Base Annual Salary, plus

1.00x Variable Compensation Amount

4.3 Manner of Payment; Other Benefits.

(a) Form and Timing. The Severance Benefits provided in Section 4.2 above shall
be paid in a single lump sum not later than sixty (60) business days following
the Participant’s Separation from Service, provided the Participant shall have
no right to designate the taxable year of the payment; provided, however, that
if the Severance Benefits become payable under circumstances described in
Section 4.1 (a)(2) or 4.1(b)(2), then such lump sum payment shall be made not
later than sixty (60) days after the date of the Change in Control.

(b) Other Benefits. The Participant, if eligible under Section 4.1, shall
receive the following other benefits:

(i) Long-Term Incentive Compensation. Long-Term Awards granted to the
Participant and outstanding at the time that a Change in Control or Separation
from Service occurs shall be treated in the manner set forth in the Company’s
Incentive Compensation Plan.

(ii) Insurance Benefits. The Benefit Continuation Period is equal to the length
of time based on the Participant’s Classification set forth in the table below:

 

8



--------------------------------------------------------------------------------

CLASSIFICATION

  

BENEFIT

CONTINUATION PERIOD

Tier 1

   36 months

Tier 2

   24 months

Tier 3

   12 months

(A) Health Care. For the duration of the Benefit Continuation Period, the
Company will arrange to provide to the Participant and his/her family members
who are currently covered and remain eligible under the terms of the medical
plan, at the Company’s expense, health care coverage comparable to that in
effect for the Participant immediately prior to the Separation from Service (or,
if more favorable to the Participant, that furnished generally to salaried
employees of the Company), including, but not limited to, hospital, surgical,
medical, dental and prescription. Upon the expiration of the health care
benefits required to be provided pursuant to this Section 4.3(b)(ii)(A), the
Participant shall be entitled to the continuation of such benefits, at the
Participant’s sole cost, under the provisions of the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”). After the COBRA coverage expires, if the
Participant would have been eligible for retiree medical coverage, he/she may
elect that coverage at the then current retiree medical rates. Health care
benefits otherwise receivable by the Participant pursuant to this
Section 4.3(b)(ii)(A) shall be reduced to the extent comparable benefits are
actually received by the Participant from a subsequent employer during the
Benefit Continuation Period following the date the employment is terminated, and
any such benefits actually received by the Participant shall be reported by the
Participant to the Company. Health care benefits shall be paid or reimbursed in
all events on or before the last day of the calendar year following the calendar
year in which the claim was incurred.

(B) Life Insurance. For the duration of the Benefit Continuation Period, life
and accidental death and dismemberment insurance coverage (including any
supplemental coverage, purchase opportunity and double indemnity for accidental
death that was available to the Participant) equal (including policy terms) to
that in effect at the time Notice of Termination is given (or on the date the
employment is terminated if no Notice of Termination is required) or, if more
favorable to the Participant, equal to that in effect at the date the Change in
Control occurs.

(C) Alternative Benefits. In the event the Participant’s participation in any
such plan or program described in Section 4.3(b)(ii)(A) and (B) is not permitted
under the terms of the plan or program or applicable law, the Company will
directly provide, at its discretion and at no after-tax cost to the Participant,
either (1) the benefits to which the Participant would be entitled under such
plans and programs either under an individual insurance policy or on a
self-funded basis; or (2) a lump-sum cash payment equal to the after-tax value
of the benefits at the time provided in Section 4.3(a).

 

9



--------------------------------------------------------------------------------

(iii) Retirement Benefits. As additional Severance Benefits, the Participant
will be entitled to receive the amount of defined contribution retirement
benefits the Participant would have received from the Company under all
(qualified and nonqualified) defined contribution retirement plans (which shall
not include severance plans) of the Company in which the Participant
participates, had the Participant continued in the employ of the Company through
the end of the plan year containing the expiration of the Benefit Continuation
Period. For this purpose, future plan changes shall be disregarded, and this
additional period shall be inclusive of and shall not be in addition to any
period of service credited under any other severance plan of the Company.

(A) In all events, the amount of any profit sharing and matching contributions
shall be based on the percentage contributed on behalf of the Participant in the
year prior to the Change in Control or, if greater, the percentage amount being
accrued by the Company prior to the Change in Control, and using as the
contribution base the Participant’s benefit under Section 4.2. For purposes of
clarification, the Participant shall receive such matching contribution amount
without the need to make any of his/her own contributions.

(B) Additional Severance Benefits specified in this subsection are to be
provided on an unfunded basis, are not intended to meet the qualification
requirements of Section 401 of the Code and shall be payable solely from the
general assets of the Company. Payment shall be made as provided in
Section 4.3(a).

(iv) Stock and Incentive Plans. Stock, stock options, stock appreciation rights,
restricted stock, restricted stock units and other awards pursuant to the Stock
and Incentive Plans held by the Participant shall upon a Change in Control be
treated according to the terms of the Company’s Stock and Incentive Plans as
interpreted by the Committee, as such Committee existed immediately prior to the
Change in Control.

(c) In computing and determining Severance Benefits under Section 4.2 and
Section 4.3(b) above, a decrease in the Participant’s salary, incentive bonus
potential or insurance benefits shall be disregarded if such decrease occurs
within six (6) months before a Change in Control, is in contemplation of such
Change in Control and is taken to avoid the effect of this Plan should such
action be taken after such Change in Control. In such event, the salary,
incentive bonus potential and/or insurance benefits used to determine Severance
Benefits shall be those in effect immediately before the decrease that is
disregarded.

4.4 Limitations on Payments under Certain Circumstances.

(a) Excess Parachute Payments. Notwithstanding anything in the Plan to the
contrary, in the event it shall be determined that any benefit, payment or
distribution by the Company to or for the benefit of the Participant (whether
payable or distributable pursuant to the terms of this Plan or otherwise) (such
benefits, payments or distributions are hereinafter referred to as “Payments”)
would, if paid, be subject to the excise tax (the “Excise Tax”) imposed by
Section 4999 of the Code, then prior to the making of any of the Payments to the
Participant, a calculation shall be made comparing (i) the net benefit to the
Participant of the Payments after

 

10



--------------------------------------------------------------------------------

payment of the Excise Tax, to (ii) the net benefit to the Participant if the
Payments had been limited to the extent necessary to avoid being subject to the
Excise Tax. If the amount calculated under clause (i) above is less than the
amount calculated under clause (ii) above, then the Payments shall be limited to
the extent necessary to avoid being subject to the Excise Tax (the “Reduced
Amount”).

(b) Order of Reduction of Payments. In the event that Section 4.4(a) applies and
a reduction is required to be applied to the Payments due hereunder, the
Payments shall be reduced by the Company in the following order: (a) payments
and benefits due under Sections 4.2 and 4.3 (if necessary, to zero) shall be
reduced first (with amounts that are payable last reduced first; provided,
however, that, in all events such payments that are not subject to Section 409A
of the Code shall be reduced first); (b) payments and benefits due in respect of
any options to purchase shares of common stock of the Company shall be reduced
second; (c) payments and benefits due in respect of any fully valued equity
(i.e., restricted shares of common stock or restricted stock units of the
Company) for which an election under Section 83(b) of the Code has not been made
shall be reduced third; and (d) payments and benefits due in respect of any
fully valued equity (i.e., restricted shares of common stock or restricted stock
units of the Company) for which an election under Section 83(b) of the Code has
been made shall be reduced fourth. Notwithstanding anything to the contrary
herein, any such reduction shall be structured in a manner intended to comply
with Section 409A of the Code.

(c) Calculation. All determinations required to be made under this Section 4.4,
including whether an Excise Tax would otherwise be imposed, whether the Payments
shall be reduced, the Reduced Amount, and the assumptions to be utilized in
arriving at such determinations, shall be made by an independent, nationally
recognized accounting firm or compensation consulting firm mutually acceptable
to the Company and the Participant (the “Determination Firm”) which shall
provide detailed supporting calculations both to the Company and the Participant
within fifteen (15) business days of the receipt of notice from the Participant
that a Payment is due to be made, or at such earlier time as is requested by the
Company. All fees and expenses of the Determination Firm shall be borne solely
by the Company. Any determination by the Determination Firm shall be binding
upon the Company and the Participant. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Determination Firm hereunder, it is possible that Payments hereunder will
have been unnecessarily limited by this Section 4.4 (“Underpayment”), consistent
with the calculations required to be made hereunder. In the event that it is
determined by the Determination Firm, the IRS, court order, or the Company
(which shall include the position taken by the Company alone or together with
its consolidated group) on its federal income tax return, that an Underpayment
has occurred, any such Underpayment shall be promptly paid by the Company to or
for the benefit of the Participant together with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code, but no later than
March 15 of the year after the year in which the Underpayment is determined to
exist, which is when the legally binding right to such Underpayment arises.

(d) Repeal. In the event that the provisions of Code Section 280G and 4999 or
any successor provisions are repealed without succession, this Section 4.4 shall
be of no further force or effect.

 

11



--------------------------------------------------------------------------------

ARTICLE 5

LIMITATIONS/RELEASE/RESTRICTIVE COVENANTS

5.1 Restrictive Covenant Agreement. As a condition of receiving the payments and
benefits set forth in this Plan, the Participant will be required to execute a
non-competition agreement and general release of claims substantially in the
form of Annex A hereto (the “Non-Compete and Release Agreement”). The
Participant must deliver to the Company a fully executed and binding Non-Compete
and Release Agreement, the Participant must not revoke the Non-Compete and
Release Agreement, and the Non-Compete Agreement and Release Agreement must be
irrevocable, not later than sixty (60) business days following the Participant’s
Separation from Service. Otherwise, the Participant will not be entitled to
receive Severance Benefits under this Plan.

5.2 Taxes. The Company may withhold from any amounts payable under this Plan all
federal, state, city, or other taxes as required by law, provided that any stock
withheld will be withheld at the minimum statutory rates.

5.3 No Increase in Other Benefits; No Other Severance Pay. Severance Benefits
payable under Article 4 shall not be taken into account to increase the benefits
otherwise payable to, or on behalf of, the Participant under any employee
benefit plan, policy or program, whether qualified or nonqualified, maintained
by the Company (e.g., there will be no increase in the Participant’s life
insurance because of severance the Participant receives under this Plan) and,
further, the Participant has no right to any payment of severance pay or
benefits under the Plan or any other severance pay plan, policy or program
maintained by the Company.

ARTICLE 6

SOURCE OF BENEFITS

Benefits payable under this Plan shall be paid from the general assets of Fifth
Third Bancorp, unless paid from the general assets of a Subsidiary.

ARTICLE 7

CLAIMS

7.1 Claims Procedure.

(a) General. In the event a Participant believes the Participant is entitled to
benefit under this Plan other than as determined by the Company, the Participant
may file with the Chief Human Resources Officer or his/her designee of Fifth
Third Bancorp, in accordance with Section 12.5 below, a written claim for such
benefits under the Plan. The Chief Human Resources Officer or his/her designee
shall review all such claims for benefits received and determine whether to
accept or deny the claim. Within a reasonable time not to exceed forty-five
(45) days after receipt of the claim, unless special circumstances require an
extension of time of not more than an additional forty-five (45) days (in which
event a Participant will be notified of the delay during the first forty-five
(45) day period), the Chief Human Resources Officer or

 

12



--------------------------------------------------------------------------------

his/her designee shall provide notice in writing to any Participant whose claim
for benefits shall have been denied, delivered in accordance with Section 12.5
below, setting forth the following in a manner calculated to be understood by
the Participant: (a) the specific reason or reasons for the denial; (b) specific
reference to the provision or provisions of the Plan on which the denial is
based; (c) a description of any additional material or information required to
perfect the claim, and an explanation of why such material or information is
necessary; and (d) information as to the steps to be taken in order that the
denial of the claim may be reviewed.

(b) Denial. If written notice of the denial of a claim has not been provided to
a Participant, and such claim has not been granted within the time prescribed in
Section 7.1(a) above (including any applicable extension), the claim for
benefits shall be deemed denied.

(c) Appeal. A Participant whose claim for benefits shall have been denied in
whole or in part pursuant to Section 7.1(a) or (b) above may, within sixty
(60) days after either the receipt of the denial of the claim or the date the
claim is deemed denied (unless the notice of denial grants a longer period
within which to respond), appeal such denial to the Company. The Company shall
provide a full and fair review of the appeal, and the Participant shall be
afforded the opportunity to submit written comments, documents, records and
other information related to the claim. The Participant may also, upon request,
at this time review documents pertinent to his claim and may submit written
issues and comments.

(d) Notice. The Company shall notify a Participant of its decision within
forty-five (45) days after an appeal is received, unless special circumstances
require an extension of time of not more than an additional forty-five (45) days
(in which event a Participant will be notified of the delay during the first
forty-five (45) day period). Such decision shall be given in writing in
accordance with Section 12.5 below in a manner calculated to be understood by
the Participant and shall include the following: (a) specific reasons for the
decision; and (b) specific reference to the provision or provisions of the Plan
on which the decision is based.

7.2 No Estoppel of Plan. No person is entitled to any benefit under this Plan
except and to the extent expressly provided under this Plan. The fact that
payments have been made from this Plan in connection with any claim for benefits
under this Plan does not (i) establish the validity of the claim, (ii) provide
any right to have such benefits continue for any period of time, or
(iii) prevent this Plan from recovering the benefits paid to the extent that the
Company or the Committee determines that there was no right to payment of the
benefits under this Plan. Thus, if a benefit is paid under this Plan and it is
thereafter determined by the Company or the Committee that such benefit should
not have been paid (whether or not because of an error by the Participant, the
Company, the Committee or any other person), then the Company or the Committee
may take such action as the Company or the Committee deems necessary or
appropriate under the circumstances, including without limitation, (i) deducting
the amount of any such overpayment theretofore made to or on behalf of such
Participant from any succeeding payments to or on behalf of such Participant
under this Plan or from any amounts due or owing to such Participant by the
Company under any other plan, program or arrangement benefiting the employees or
former employees of the Company, or (ii) otherwise recovering such overpayment
from whoever has benefited from it.

 

13



--------------------------------------------------------------------------------

7.3 Enforcement Costs; Interest. The Company is aware that, upon the occurrence
of a Change in Control, the Board or a stockholder of the Company may then cause
or attempt to cause the Company to refuse to comply with its obligations under
this Plan, or may cause or attempt to cause the Company to institute, or may
institute, litigation, arbitration or other legal action seeking to have this
Plan declared unenforceable, or may take, or attempt to take, other action to
deny the Participant the benefits intended under this Plan. In these
circumstances, the purpose of this Plan could be frustrated. It is the intent of
the Company that the Participant not be required to incur the expenses
associated with the enforcement of the Participant’s rights under this Plan by
litigation, arbitration or other legal action nor be bound to negotiate any
settlement of the Participant’s rights hereunder under threat of incurring such
expenses because the cost and expense thereof would substantially detract from
the benefits intended to be extended to the Participant under this Plan.
Accordingly, if following a Change in Control it should appear to the
Participant that the Company has failed to comply with any of its obligations
under this Plan, or in the event that the Company or any other person takes any
action to declare this Plan void or unenforceable, or institutes any litigation
or other legal action designed to deny, diminish or recover from the Participant
the benefits intended to be provided to the Participant hereunder, the Company
irrevocably authorizes the Participant from time to time to retain counsel
(legal and accounting) of the Participant’s choice at the expense of the Company
as provided in this Section 7.3 to represent the Participant in connection with
the initiation or defense of any litigation or other legal action, whether by or
against the Company or any director, officer, stockholder or other person
affiliated with the Company. Notwithstanding any existing or prior
attorney-client relationship between the Company and such counsel, the Company
irrevocably consents to the Participant’s entering into an attorney-client
relationship with such counsel, and in that connection the Company and the
Participant agree that a confidential relationship shall exist between the
Participant and such counsel. The reasonable fees and expenses of counsel
selected from time to time by the Participant as provided in this Section 7.3
shall be paid or reimbursed to the Participant by the Company on a regular,
periodic basis upon presentation by the Participant of a statement or statements
prepared by such counsel in accordance with its customary practices. In all
events, such amounts shall be paid on or before the last day of the
Participant’s taxable year following the taxable year in which the expense was
incurred. In any action involving this Plan, the Participant shall be entitled
to prejudgment interest on any amounts found to be due him/her from the date
such amounts would have been payable to the Participant pursuant to this Plan at
an annual rate of interest equal to the prime commercial rate in effect at Fifth
Third Bank or its successor from time to time during the prejudgment period plus
four percent (4%).

7.4 Acknowledgment. The Company hereby acknowledges that it will be difficult
and may be impossible for the Participant to find reasonably comparable
employment, or to measure the amount of damages which the Participant may suffer
as a result of termination of employment hereunder. Accordingly, the payment of
the Severance Benefits by the Company to the Participant in accordance with the
terms of this Plan is hereby acknowledged by the Company to be reasonable and
will be liquidated damages, and the Participant will not be required to mitigate
the amount of any payment provided for in this Plan by seeking other employment
or otherwise, nor will any profits, income, earnings or other benefits from any
source whatsoever create any mitigation, offset, reduction or any other
obligation on the part of the Participant hereunder or otherwise, except for a
reduction in health insurance coverage as provided in Section 4.3(b)(ii)(A).
Except as provided under Section 7.2 with respect to

 

14



--------------------------------------------------------------------------------

overpayments, the Company shall not be entitled to set off or counterclaim
against amounts payable hereunder with respect to any claim, debt or obligation
of the Participant.

ARTICLE 8

ADMINISTRATION

8.1 Administration. The Plan shall be administered by the Committee. The
Committee is the named fiduciary of this Plan. The Committee shall have
authority to control and manage the operation and administration of this Plan in
good faith and may adopt rules and regulations consistent with the terms of this
Plan and necessary or advisable to administer this Plan properly and
efficiently.

8.2 Discretionary Authority. The Committee shall have the exclusive
responsibility and complete discretionary authority to control the operation and
administration of the Plan, with all powers necessary to enable it to properly
carry out its responsibilities under the Plan, including, but not limited to,
the power to define and construe the terms of this Plan, to determine status,
coverage and eligibility for benefits, to resolve all interpretive, equitable
and other questions that arise in the operation and administration of this Plan,
to adopt and implement rules to carry out the administration of the Plan, and to
settle any and all disputed claims that may arise. The grant of such sole and
complete discretionary authority to the Committee in the exercise of all its
powers and duties is intended to invoke the arbitrary and capricious standard of
review as opposed to the de novo standard.

8.3 Delegation. The Committee may delegate all or any portion of its authority
under the Plan to any other person(s); provided, however, that delegation of its
authority under Article 3 shall be limited as set forth in Article 3; and
provided further, the Committee may not delegate its authority to amend or
terminate the Plan. Any other person designated as a named fiduciary or as
responsible for a particular aspect of the control, management or administration
of this Plan shall have the exclusive responsibility and complete discretionary
authority to control those aspects of the operation and administration of the
Plan with respect to which such designation is made, including, but not limited
to, the power to determine benefits payable, to resolve all interpretative
equitable and other questions that shall arise in the operation and
administration of the particular aspect of the Plan over which such person has
such discretionary authority, and to settle any and all disputed claims that may
arise with respect to such aspect of the Plan.

8.4 Service as Fiduciary. A person may serve in more than one fiduciary capacity
(as defined in ERISA) with respect to this Plan, and a fiduciary may be a
Participant, provided such person otherwise satisfies the requirements for
participation under this Plan and he or she does not participate in any
decisions that affect him or her specifically as an individual Participant. All
actions or determinations of the Company, the Committee, any person designated
as a named fiduciary or a Committee on all matters within the scope of their
authority under this Plan shall be final, conclusive and binding on all persons,
and there is no right of appeal except as provided under the Plan’s claims
procedures.

 

15



--------------------------------------------------------------------------------

ARTICLE 9

INDEMNIFICATION

9.1 Participant Indemnification. From and after the earliest to occur of a
Change in Control or termination of a Participant’s employment, the Company
shall (a) for a period of five (5) years after such occurrence, provide the
Participant (including the Participant’s heirs, executors and administrators)
with coverage under a standard directors and officers liability insurance policy
at the Company’s expense, and (b) indemnify and hold harmless the Participant,
to the fullest extent permitted or authorized by the law of the State of Ohio as
it may from time to time be amended, if the Participant is (whether before or
after the Change in Control) made or threatened to be made a party to any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative, by reason of the fact that the
Participant is or was a director, officer or employee of the Company or any
Subsidiary, or is or was serving at the request of the Company or any Subsidiary
as a director, trustee, officer or employee of a bank, Company, partnership,
joint venture, trust or other enterprise. The indemnification provided by this
Section 9.1 shall not be deemed exclusive of any other rights to which the
Participant may be entitled under the charter or bylaws of the Company or of any
Subsidiary, or any agreement, vote of shareholders or disinterested directors,
or otherwise, both as to action in the Participant’s official capacity and as to
action in another capacity while holding such office, and shall continue as to
the Participant after the Participant has ceased to be a director, trustee,
officer or employee and shall inure to the benefit of the heirs, executors and
administrators of the Participant.

9.2 Indemnification. The Company (to the extent permissible under law and
consistent with its charter and bylaws) shall indemnify and hold harmless
members of the Committee and any employee, if such employee is acting as an
agent of the Committee or in any fiduciary capacity with respect to this Plan,
for any liability, loss, expense, assessment or other cost of any kind or
description whatsoever, including legal fees and expenses, which such Committee
member or employee may actually incur for his or her acts and omissions in the
administration of this Plan.

ARTICLE 10

AMENDMENT OR TERMINATION

10.1 Amendment or Termination.

(a) The Plan may be amended or terminated by resolution of the Committee or
Board at any time; provided, however, that

(i) the Plan may not be terminated or amended in a manner adverse to the
interests of any Participant, without the Participant’s written consent
(A) after the date a Potential Change in Control occurs until the cessation of
such Potential Change in Control (as described below), or (B) for the two
(2) year period following the date a Change in Control occurs; and

 

16



--------------------------------------------------------------------------------

(ii) no termination of this Plan or amendment hereof in a manner adverse to the
interests of any Participant shall be effective without the Participant’s
written consent if such termination or amendment occurs (A) at the request of a
third party who has taken steps reasonably calculated to effect a Change in
Control or (B) in connection with or in anticipation of a Change in Control or
Potential Change in Control.

(b) For purposes of this Section 10.1: (i) the revocation of a Participant’s
participation pursuant to Section 3.2 shall be treated as an amendment of the
Plan with respect to such Participant, and (ii) the cessation of a Potential
Change in Control occurs if a Change in Control has not occurred within one
(1) year following the date the Potential Change in Control occurs.

(c) In the event that the termination of this Plan by the Company or an
amendment hereof in a manner adverse to the interests of any Participant
(without the Participant’s consent) occurs within one (1) year prior to a
Potential Change in Control or a Change in Control, there shall be a presumption
that the conditions of subclauses (A) and (B) of Section 10.1(a)(ii) above shall
have been met.

(d) In no event may the Plan be amended in any manner that would adversely
affect the rights which any Participant has at that time to receive any and all
payments or benefits pursuant to Article 4 by reason of a prior termination of
employment under circumstances entitling Participant to benefits under Article
4, and the Company’s obligations to make such payments and provide such benefits
shall survive any termination of this Plan.

10.2 Compliance with Laws. Notwithstanding any other provision of this Plan, the
Company, through action of the Committee, may delay any benefit payment under
this Plan and may refuse to pay any benefit otherwise due under this Plan, if
the Committee, in its good faith determination, believes that making any such
payment may violate any law, ruling or regulation that applies to the Company or
any Participant, including, but not limited to, the Federal Deposit Insurance
Corporation Act or other or similar statutes or regulations. Notwithstanding the
foregoing, if any payments otherwise payable to the Participant under this Plan
are prohibited or limited by any such statute or regulation in effect at the
time the payments would otherwise be payable, the Participant will be entitled
to elect to have apply, and therefore to receive benefits directly under, either
(i) this Plan (as limited by such statute or regulation) or (ii) any generally
applicable Company severance, separation pay, and/or salary continuation plan
that may be in effect at the time of the Participant’s termination (which
benefits shall be determined in accordance with such plan).

 

17



--------------------------------------------------------------------------------

ARTICLE 11

CONSTRUCTION

11.1 General. The headings and subheadings in this Plan have been set forth for
convenience of reference only and shall have no substantive effect whatsoever.
Unless the context clearly indicates otherwise, references to the singular shall
include the plural, references to the plural shall include the singular,
references to the masculine gender shall include the feminine and references to
any section shall be to a section in this Plan unless otherwise indicated.

11.2 Code Section 409A.

(a) The Company intends that the payments and benefits provided under the Plan
shall either be exempt from the application of, or comply with, the requirements
of Section 409A of the Code (recognizing that, if the Plan is not exempt from or
compliant with the requirements of Section 409A, non-compliant payments to the
Participant would be subject to significant tax penalties, which would be borne
by the Participant). The Plan shall be construed in a manner that effects the
Company’s intent to be exempt from or comply with Section 409A (without the
consent of any Participant) to avoid imposition of the applicable tax, and no
action to comply with Section 409A shall be deemed to adversely affect a
Participant’s right to benefits. Nevertheless, the tax treatment of the benefits
provided under the Plan is not warranted or guaranteed. Neither the Company nor
any of its respective directors, officers, employees or advisers (other than in
his or her capacity as a Participant) shall be held liable for any taxes,
interest, penalties or other monetary amounts owed by any Participant or other
taxpayer as a result of this Plan. Notwithstanding anything in this Plan to the
contrary, the Committee may amend this Plan, to take effect retroactively or
otherwise, as deemed necessary or advisable for the purpose of remaining exempt
from or complying with the requirements of Section 409A of the Code and the
administrative regulations and rulings promulgated thereunder.

(b) Notwithstanding anything in this Plan to the contrary, to the extent that
any amount or benefit that would constitute non-exempt “deferred compensation”
for purposes of Section 409A of the Code (“Non-Exempt Deferred Compensation”)
would otherwise be payable or distributable under this Plan by reason of the
occurrence of the Participant’s Separation from Service, such Non-Exempt
Deferred Compensation will not be payable or distributable to the Participant by
reason of such circumstance unless the circumstances giving rise to such
Separation from Service meet any description or definition of “separation from
service” in Section 409A of the Code and applicable regulations (without giving
effect to any elective provisions that may be available under such definition).
If this provision prevents the payment or distribution of any Non-Exempt
Deferred Compensation, such payment or distribution shall be made on the date,
if any, on which an event occurs that constitutes a Section 409A-compliant
“separation from service,” or such later date as may be required by
Section 11.2(c) below.

 

18



--------------------------------------------------------------------------------

(c) Each of the payments of severance, continued medical and welfare benefits
stated above are designated as separate payments for purposes of Section 409A of
the Code and Treasury Regulations Section 1.409A-2(b)(2)(iii) and for purposes
of the short-term deferral rules under Treasury Regulations
Section 1.409A-1(b)(4)(i)(F), the exemption for involuntary terminations under
separation pay plans under Treasury Regulations Section 1.409A-1(b)(9)(iii), the
exemption for medical expense reimbursements under Treasury Regulations
Section 1.409A-1(b)(9)(v)(B) and the exemption for in-kind benefits under
Treasury Regulation Section 1.409A-1(b)(9)(v)(C). As a result, (i) payments that
are made on or before the fifteenth (15th) day of the third (3rd) month of the
calendar year following the applicable year of Separation from Service, and
(ii) any additional payments that are made on or before the last day of the
second (2nd) calendar year following the year of Separation from Service and do
not exceed the lesser of two times the Participant’s base salary in the year
prior to his or her termination or two times the limit under Section 401(a)(17)
then in effect, are exempt from the requirements of Section 409A.

(d) In the event that, notwithstanding the clear language of the Plan and the
intent of the Company, any amount or benefit under this Plan constitutes
Non-Exempt Deferred Compensation and is payable or distributable by reason of a
Participant’s Separation from Service during a period in which the Participant
qualifies as a specified employee within the meaning of Treasury Regulations
Section 1.409A-1(i) (a “Specified Employee”), then, subject to any permissible
acceleration of payment under Section 409A:

(i) the amount of such Non-Exempt Deferred Compensation that would otherwise be
payable during the six (6) month period immediately following the Participant’s
Separation from Service under the terms of this Plan will be accumulated through
and paid or provided on the first (1st) day of the seventh (7th) month following
the Participant’s Separation from Service (or, if the Participant dies during
such period, within thirty (30) days after the Participant’s death) (in either
case, the “Required Delay Period”); and

(ii) the normal payment or distribution schedule for any remaining payments or
distributions will resume at the end of the Required Delay Period.

ARTICLE 12

MISCELLANEOUS

12.1 Nonvested Benefits. Neither the Participant nor the Participant’s
beneficiaries shall have any right, title or interest in any benefit under this
Plan prior to the occurrence of the right to the payment of such benefit.

12.2 Plan Not an Employment Contract. This Plan sets forth the Severance
Benefits payable to the Participant in the event the Participant’s employment
with the Company is terminated under certain conditions specified in Article 4.
This Plan is not an employment contract, nor shall it confer upon the
Participant any right to continue in the employ of the Company or its
Subsidiaries, and it shall not in any way affect the right of the Company or its

 

19



--------------------------------------------------------------------------------

Subsidiaries to dismiss or otherwise terminate the Participant’s employment at
any time with or without Cause.

12.3 Arrangements Not Exclusive. The specific benefit arrangements referred to
in this Plan are not intended to exclude the Participant from participation in
or from other benefits available to personnel generally or to preclude the
Participant’s right to other compensation or benefits as may be authorized by
the Board at any time. The provisions of this Plan and any payments provided for
hereunder shall not reduce any amounts otherwise payable, or in any way diminish
the Participant’s existing rights, or rights that would accrue solely as the
result of the passage of time under any compensation plan, benefit plan,
incentive plan, stock option plan, or other plan or arrangement, except as may
be specified in such plan or arrangement.

12.4 Successors; Binding Plan. This Plan shall inure to the benefit of and be
enforceable by the Participant’s personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. The
Participant’s rights and benefits under this Plan may not be assigned, except
that if the Participant dies while any amount would still be payable to the
Participant hereunder if the Participant had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Plan, to the beneficiaries designated by the Participant to
receive benefits under this Plan in a writing on file with the Company at the
time of the Participant’s death or, if there is no such beneficiary, to the
Participant’s estate. The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company (or of any
division or Subsidiary thereof employing the Participant) to expressly assume
and agree to perform this Plan in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place. Failure of the Company to obtain such assumption and agreement prior to
the effectiveness of any such succession shall be a breach of this Plan and
shall entitle the Participant to compensation from the Company in the same
amount and on the same terms to which the Participant would be entitled
hereunder if the Participant terminated employment for Good Reason following a
Change in Control, on the first day after the Change in Control. As such,
Section 4.3(a) shall be controlling as to the time of payment of the amounts
specified therein determined as if the Separation from Service is on the day
after the Change in Control.

12.5 Notice. For the purpose of this Plan, notices and all other communications
provided for in this Plan shall be in writing and shall be deemed to have been
duly given when delivered personally or mailed by United States registered mail,
return receipt requested, postage prepaid, addressed to such addresses as each
party may designate from time to time to the other party in writing in the
manner provided in this Section 12.5. If to a Participant, to the address on
file with the Company and, if to the Company, unless designated otherwise, to
the address set forth below:

Fifth Third Bancorp

38 Fountain Square Plaza

Cincinnati, Ohio 45263

Attention: Chief Human Resources Officer

 

20



--------------------------------------------------------------------------------

If the parties by mutual agreement supply each other with telecopier numbers or
e-mail addresses for the purposes of providing notice by facsimile or
electronically, such notice shall also constitute proper notice under this Plan.
Notice sent by certified or registered mail shall be effective two (2) days
after deposit by delivery to the U.S. Post Office.

12.6 Validity. The invalidity or unenforceability of any provision of this Plan
shall not affect the validity or enforceability of any other provision of this
Plan, which shall remain in full force and effect.

12.7 Governing Law. Except as otherwise provided, this Plan shall be governed by
the laws of the State of Ohio, without giving effect to any conflict-of-law
provisions.

(Signature Page Follows)

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Fifth Third Bancorp has caused this Plan document, effective
as of January 1, 2015, to be executed and attested by its duly authorized
officers on this 18th day of November, 2014.

 

FIFTH THIRD BANCORP By:  

/s/ Teresa J. Tanner

Title:   Executive Vice President and Chief Human Resources Officer

 

22



--------------------------------------------------------------------------------

ANNEX A

NON-COMPETITION AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS

THE EXECUTION OF THIS AGREEMENT between FIFTH THIRD BANCORP, an Ohio
Corporation, and its Subsidiaries, and Successors (individually and
collectively, the “Company”) and                     (the “Executive”), is a
condition of receiving severance benefits set forth in the Fifth Third Bancorp
Executive Change in Control Severance Plan (the “Plan”).

In consideration of the mutual covenants contained herein, the sufficiency of
which are hereby acknowledged, Executive and Company, its predecessors, officers
and directors agree as follows:

A. Your employment will end as of                     . If you comply with the
terms and conditions of the Plan and this Agreement, you will receive the
severance benefits set forth in the Plan (the “Severance Benefits”).

B. In exchange for the Severance Benefits and to preserve the interests of the
Company in its clients and customers, Executive agrees that for a period of
[number of years equal to the Benefit Continuation Period under the Plan] years
after the termination of Executive’s employment, Executive will not:

 

  1. Enter into an ownership, consulting or employment arrangement with, or
render services for, any individual or entity rendering services or handling
products competitive with the Company in any geographic region or territory in
which Executive worked or had responsibility during the twenty-four (24) month
period preceding departure from the Company;

 

  2. Directly or indirectly solicit, divert, entice or take away any customers,
business or prospective business with whom Executive had contact, involvement or
responsibility during Executive’s employment with the Company, or attempt to do
so for the sale of any product or service that competes with a product or
service offered by the Company;

 

  3. Directly or indirectly solicit, divert, entice or take away any potential
customer identified, selected or targeted by Company with whom Executive had
contact, involvement or responsibility during Executive’s employment with
Company, or attempt to do so for the sale of any product or service that
competes with a product or service offered by the Company;

 

  4. Accept or provide assistance in the accepting of (including, but not
limited to, providing any service, information or assistance or other
facilitation or other involvement) business or orders from customers or any
potential customers of the Company with whom Executive has had contact,
involvement, or responsibility on behalf of any third party or otherwise for
Executive’s own benefit;

 

A-1



--------------------------------------------------------------------------------

  5. Directly or indirectly solicit, induce, confer or discuss with any employee
of the Company or attempt to solicit, induce, confer or discuss with any
employee of Company the prospect of leaving the employ of Company or the subject
of employment by some other person or organization;

 

  6. Directly or indirectly hire or attempt to hire any employee of Company;

 

  7. Nothing contained in this Section shall preclude Executive from accepting
employment with or creating a company, firm or business that competes with
Company so long as Executive’s activities do not violate any of the terms of
this Agreement;

 

  8. The restrictive covenants contained in this section shall supersede any
previous obligations imposed upon Executive by agreements entered into between
Executive and the Company as they relate to post-employment solicitation of
customers and/or employees. However, any prior obligations prohibiting the use,
possession, and dissemination of confidential, proprietary and/or trade secret
protected information shall remain in full force and effect.

C. As additional consideration, Executive, on Executive’s behalf and on behalf
of Executive’s heirs, executors, successors, and assigns hereby release the
Company, as well as all of their officers, directors, executives, managers and
employees, from any and all debts, claims, demands, rights, actions, causes of
action, suits or damages, whatsoever and of every kind of nature, whether known
or unknown (collectively the “Claims”), against the Company and the others
released herein, which relate to or arose from Executive’s employment with or
separation from the Company as contemplated herein except to the extent such
Claims cannot be released under applicable law. Released claims include, without
limitation, any and all claims arising under federal, state or local laws,
including, without limitation, claims under the Age Discrimination in Employment
Act, the Older Workers Benefit Protection Act, the Americans With Disabilities
Act, Title VII of the Civil Rights Act of 1964, as amended, the Equal Pay Act,
any other federal, state or local law prohibiting employment discrimination or
otherwise regulating wages, hours or working conditions, and any and all claims
under the common law for breach of express or implied contract, violation of the
covenant of good faith and fair dealing, violation of public policy, negligence,
slander, defamation, invasion of privacy, false light, false imprisonment,
trespass, breach of fiduciary duty, intentional interference, intentional or
negligent infliction of emotional distress, intrusion, loss of consortium,
retaliatory or wrongful termination, punitive damages, and claims that you have
or may have which may have arisen up to and including the date of this
Agreement. Executive acknowledges and agrees that as a matter of public policy,
Executive cannot waive any rights to file claims with the Equal Employment
Opportunity Commission and/or any similar state agency, however, in the event
such claim(s) is/are filed, Executive hereby expressly waives the right to
receive any monetary damages as a result of such action(s) and expressly waives
the right to receive any monetary damages in connection with such proceedings.

D. Executive and Company agree that any action to enforce this Agreement may be
brought in a state or federal court located in Hamilton County, Ohio. Executive
and Company

 

A-2



--------------------------------------------------------------------------------

hereby agree that such courts shall have jurisdiction and venue with respect to
any such action. Without intending to limit the remedies available to the
Company, Executive agrees that damages at law will not be sufficient to provide
Fifth Third with the value of the commitments Executive has made in the event
that Executive violates any of the terms of this Agreement and that the Company
may apply for and is entitled to emergency and/or injunctive relief in any court
of competent jurisdiction to prevent the breach or threatened breach of, or
otherwise specifically enforce any of the covenants in this Agreement, in each
case without the Company having to prove it has actually been damaged by your
actions.

E. Executive also agrees to fully cooperate with the Company and its customers
during this transition. If Executive fails to cooperate to Company’s
satisfaction as determined by the Company, Executive will be deemed to have
voluntarily resigned, and the waiver and releases in favor of the Company in
this Agreement shall remain in full force and effect.

F. Executive will not make any disparaging remarks concerning Company or any of
its employees to anyone. Nothing in this Agreement, will prevent Executive or
the Company from providing truthful information to the EEOC or similar state
agency in connection with the filing of a charge or an agency investigation.

G. Executive agrees that apart from discussions with personal counsel and
immediate family, whom Executive will ask not to divulge the terms of this
Agreement, Executive will not disclose, publicize or discuss either the terms of
this Agreement or termination from the Company with anyone within or outside of
Company unless required by subpoena or any other legal compulsion, and will give
immediate notice to Company of the receipt of any subpoena or other legal
document which might call upon you to disclose either any of the contents of
this Agreement or your employment with and termination from Company.

H. Executive represents and warrants that Executive has returned to the Company
the original and any copies of all keys, identification cards, charge cards,
equipment, papers, reports, memoranda or other items of Company property. You
acknowledge that the Company has returned to you all items of your personal
property.

I. Executive recognizes and agrees that nothing in this Agreement constitutes an
admission of liability or wrongdoing by Executive or by the Company or any of
the others released herein.

J. This Agreement shall be governed and conformed in accordance with Ohio law
without regard to its conflict of laws provisions. Should any provision of this
Agreement be declared illegal or unenforceable by any court of competent
jurisdiction and cannot be modified to be enforceable, excluding the general
release language, such provision shall immediately become null and void, leaving
the remainder of this Agreement in full force and effect

 

A-3



--------------------------------------------------------------------------------

K. In October 1990, the Older Workers Benefit Protection Act (“Act”) was
enacted. The Act provides, among other things, that notice be given to you in
writing and in a manner calculated to be understood by the average individual
affected by this termination. As provided in the Act, you have a right to
consider this Agreement for a period of [twenty-one][forty-five] days. You are
further advised to consult with an attorney as you consider the terms of this
Agreement. You acknowledge that the consideration provided in this Agreement
constitutes additional consideration to which you are entitled only by virtue of
your execution of this Agreement and your promises herein. If you choose to
accept it, you must sign it and return it to your Human Resource Manager on or
before                     . You will then have seven days after such acceptance
to change your mind and revoke the Agreement. If you accept the Agreement and do
not revoke it, payment will be made to you as provided in the Agreement. If you
decide not to accept the Agreement or accept the Agreement but revoke acceptance
within seven days, nothing will be paid to you under the Agreement and your
employment will end on                     . You are advised to consult with an
attorney before acting on this Agreement.

 

A-4



--------------------------------------------------------------------------------

Signed this             day of             ,             .

 

Accepted and agreed to:     Witnessed and accepted: EXECUTIVE     FIFTH THIRD
BANCORP     BY:  

 

 

    DATE:  

 

 

A-5